             Case 2:14-cv-01178-MJP Document 853 Filed 09/07/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                                                           The Honorable MARSHA J. PECHMAN
 9                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
10                                     AT SEATTLE
11   A.B., by and through her next friend                No. 14-cv-01178-MJP
     CASSIE CORDELL TRUEBLOOD, et al.,
12
                                                         ORDER INCREASING THE
13                     Plaintiffs,                       COURT MONITOR’S HOURLY
                                                         FEE
14   v.

15   WASHINGTON STATE DEPARTMENT
     OF SOCIAL AND HEALTH SERVICES,
16
     et al.,
17
                       Defendants.
18

19

20            This matter comes before the Court on the Parties’ Joint Stipulated Motion Seeking to
21   Increase the Court Monitor’s Hourly Fee. Having considered the pleadings in the court file and
22   otherwise being fully informed:
23            THE COURT FINDS that an increase in the Court Monitor’s hourly rate is warranted.
24            IT IS THEREFORE ORDERED that the Department shall pay the Monitor at the new
25   hourly rate of $350, for services rendered on or after July 1, 2021, and shall continue to reimburse
26



          ORDER INCREASING THE COURT                     1             ERROR! AUTOTEXT ENTRY NOT DEFINED.
          MONITOR’S HOURLY FEE
          NO. 14-cv-01178-MJP
            Case 2:14-cv-01178-MJP Document 853 Filed 09/07/21 Page 2 of 2




 1   her for reasonable and necessary expenses incurred in the discharge of her duties and
 2   responsibilities under this Court’s Findings of Fact and Conclusions of Law at Dkt. No. 144.
 3          Dated this 7th day of September 2021.
 4

 5

 6

 7
                                               A
                                               MARSHA J. PECHMAN
                                               United States Senior District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



       ORDER INCREASING THE COURT                     2             ERROR! AUTOTEXT ENTRY NOT DEFINED.
       MONITOR’S HOURLY FEE
       NO. 14-cv-01178-MJP
